Case 1:21-cv-01452-RPK-PK Document 15 Filed 07/20/21 Page 1 of 2 PageID #: 59




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


YONELIKA JEAN-PIERRE, individually
and on behalf of all others similarly
situated,

                                 Plaintiff,

       v.                                              Civil Action No.: 1:21-cv-01452-RPK-
                                                       PK

WALGREEN CO.,

                                 Defendant.



   DECLARATION OF CHRISTOPHER A. PARLO IN SUPPORT OF MOTION TO
       WITHDRAW JASON D. BURNS AS COUNSEL FOR DEFENDANT

       CHRISTOPHER A. PARLO, an attorney in good standing admitted to practice in this

Court, declares the following:

       1.      I am a partner in the law firm of Morgan, Lewis & Bockius LLP and counsel of

record for Defendant in this case.

       2.      This Declaration is made in support of Defendant’s Motion to Withdraw Jason D.

Burns as Counsel for Defendant.

       3.      Jason D. Burns was an associate in the New York, New York office of Morgan,

Lewis & Bockius LLP, but, as of June 23, 2021, is no longer with the Firm.

       4.      Accordingly, Jason D. Burns should be relieved of his responsibilities and duties

to Defendant, and removed as counsel of record.




                                                1
Case 1:21-cv-01452-RPK-PK Document 15 Filed 07/20/21 Page 2 of 2 PageID #: 60




       5.      No substitution of counsel is necessary at this time as Defendant continues to be

represented in this action by Christopher A. Parlo, Ashley J. Hale, and Elisa C. Egonu of

Morgan, Lewis & Bockius LLP.

       6.      Based on the foregoing, I respectfully request that the Court enter an order

allowing Jason D. Burns to withdraw as counsel of record for Defendant.

Dated: July 20, 2021                                 /s/ Christopher A. Parlo
                                                     Christopher A. Parlo




                                                2
